              Case 2:17-cv-04540-WB Document 210-8 Filed 06/14/19 Page 1 of 1

     COMMENTARY




    COMMENTARY



    Risk of fatal pulmonary embolism with oral contraceptives
    See page 2133                                                    However, it may be that reported case-fatality rates for
    A case-report of a pulmonary embolism (PE) associated            young women who are otherwise healthy are inaccurate.
    with taking oral contraceptives (OCs) was published              What is clear from these data is the finding that OCs
    shortly after they were introduced into clinical practice in     containing desogestrel or gestodene are associated with
    1960. 1 Thereafter, a series of case-control studies             higher risks of fatal PE than are those containing
    supported by limited cohort-study data have been                 levonorgestrel. This finding is consistent with most
    consistent in showing that use of combined OCs is                previous studies comparing the effects of second-
    associated with a variable but clearly increased risk of         generation with those of third-generation progestagens on
    venous thromboembolic events (VTE)-either deep-vein              VTE. 5 The possibility that these differences can be
    thromboses, PEs, or a mixture.'                                  explained away by various biases and confounding seems
       The report in today's Lancet by L Parkin and                  most unlikely, 6 and the only real debate is what the size of
    colleagues from New Zealand on fatal PE and OCs                  the effect is (somewhere between a 50% and 100%
    makes an important addition to current knowledge,                increase seems reasonable) and what its underlying
    largely because most of the evidence hitherto has related        mechanism might be.
    to non-fatal VTEs. One case-control study of 26 cases of            It is surprising that third-generation OCs are used
    fatal idiopathic VTE (ie, not associated, for example, with      extensively in New Zealand, since the regulatory
    recent surgery, trauma, or pregnancy) published in 1968 3        authorities there have been conservative in their
    found an odds ratio associated with current OC use of            acceptance of other pharmacological agents, such as
    8-similar to the 9·6-fold increase reported in this, more        angiotensin II antagonists, presumably on the bases of
    contemporary, New Zealand study. This similarity                 lack of proven benefits and cost.
    reinforces the observation that the level of OC-associated         Although the absolute risk of fatal PE due to OCs is
    risk ofVTE does not seem to have fallen with the use of          very small, and much less than that associated with
    products containing lower doses of oestrogen than in the         pregnancy, the link between PE and combined OC use is
    past.'                                                           clearly of clinical importance, not least because the
       The New Zealand report may be criticised for use of           diagnosis is easily missed and because the complication is
    unconditional unmatched analyses despite a matched               a side-effect of a drug prescribed by the medical
    design for the study. However, given the small numbers of        profession for young healthy women. To cause an increase
    women involved in this study, this option is probably the        (possibly a doubling) of the risk of fatal PE, however
    correct    one. The        definition    of current      OC      small, is unnecessary. Hence, these data support previous
    use-prescribed use at any time during the 3 months               pragmatic recommendations that second-generation pills
    before the index date-may be criticised because most             (those containing levonorgestrel) are the combined OC
    data suggest that the risk ofVTE has largely disappeared         of first choice. 7
    by about 6 weeks after stopping OC use. Nevertheless,
                                                                     Neil R Poulter
    most OC prescriptions are for at least 3 months, and
                                                                     Department of Clinical Pharmacology and Therapeutics. Cardiovascular
    although it cannot be proven that these OCs were taken           Studies Unit. Imperial College School of Medicine. London W2 1PG. UK
    up to the time of the index event, the definition of current
    user seems reasonable and unlikely to produce a
                                                                         Jordan WM. Pulmonary embolism. Lancet 1961; ii: 1146-47.
    spuriously increased risk estimate.                              2   Thorogood M. Oral contraceptives and cardiovascular disease: an
       A third potential criticism of the New Zealand study is           epidemiologic overview. Pharmacoepidemiol Drug Safe-ry 1993; 2: 3-16.
    the adjustment of data for weight rather than body-mass          3   Inman WHW, Vessey MP. Investigation of deaths from pulmonary,
    index (BMI), which is one of the few acquired risk factors           coronary, and cerebral thrombosis and embolism in women of child-
                                                                         bearing age. BMJ 1968; 2: 193-99.
    for VTE reasonably established among largely idiopathic          4   \VHO Scientific Group on Cardiovascular Disease and Steroid
    cases. However, the impact of adjustment for BMI rather              Hormone Contraception. Cardiovascular disease and steroid
    than weight is likely to be minimal.                                 hormone contraception: report of a \VHO scientific group. WHO Tech
                                                                         Rep Ser 877 Geneva: World Health Organization, 1998.
       This new study confirms that death from PE is rare
                                                                     5   Walker AM. Newer oral contraceptives and the risk of venous
    among OC users. Two-thirds of PE deaths occurred in                  thromboembolism. Contraception 1998; 57: 169-81.
    OC users, but the estimated absolute risk of fatal PE in         6   Bloemenkamp KWM, Rosendaal FR, Buller HR, Helmerhorst FM,
    current OC users was 10· 5 per million women-years.                  Colly LP, Vandenbroucke JP. Risk of venous thrombosis with use of
                                                                         current low-dose oral contraceptives is not explained by diagnostic
    Although this risk is low, the investigators point out that it       suspicion and referral bias. Arch Intern Med 1999; 159: 65-70.
    is higher than might be expected from previously                 7   Oral contraceptives and cardiovascular risk. Drug Ther Bull 2000; 38:
    reported incidence and case-fatality rates for VTE.                  1-5.



    2088                                                                                             THE LANCET • Vol 355 • June 17, 2000




    For personal use only. Not to be reproduced without permission of The Lancet.


                                                                                                                                                 00803774
Exhibit 165                                                                                                                                  JA-0003316
